Citation Nr: 0326897	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether the appellant should be recognized as the surviving 
spouse of the veteran for the purpose of establishing her 
entitlement to any accrued benefit due and unpaid at the time 
of the veteran's death, as well as to dependency and 
indemnity compensation?

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran, who served on active duty from September 1961 to 
November 1970, died in June 2001.  The appellant in this 
matter was previously married to the veteran and is claiming 
that she is his surviving spouse for purposes of benefits 
payable by the Department of Veterans Affairs (VA).

By action of the VA Regional Office (RO) in Togus, Maine, in 
October 2001, service connection for the cause of the 
veteran's death was granted and basic eligibility to 
Dependents' Educational Assistance was established.  However, 
in October 2001 correspondence to the appellant, she was 
informed by the RO that she was ineligible for dependency and 
indemnity compensation (DIC) and accrued benefits, due to her 
divorce from the veteran and the absence of a showing that 
she was married to the veteran at the time of his death.  She 
was also advised thereby that no accrued benefits were 
payable at the time of the veteran's death.  

This matter was previously before the Board in January 2003, 
at which time it was remanded to the RO so that the appellant 
could be afforded a requested hearing.  The record reflects 
that the veteran was afforded a videoconference hearing 
before the Board in April 2003, a transcript of which is of 
record.  The case has since been returned to the undersigned 
for further review.


REMAND

The record reflects that the veteran and appellant were 
married in a civil ceremony in the state of Maine in December 
1967 and were divorced upon entry of a judgment by a judge in 
a Maine court in August 1981.  The veteran and appellant were 
remarried in the state of Maine in December 1982 and divorced 
by entry of an order of a Florida court in November 1993.  At 
her April 2003 hearing, the appellant indicated that she was 
not married at that time.

In the context of the instant appeal, the appellant argues 
that that she and the veteran lived together as man and wife 
for some time prior to his death and that they had held 
themselves out to be a married couple during that time frame.  
She and the veteran are reported not to have been living in 
the same household at the time of his death, because of the 
veteran's purchase of a new home in Amherst, Maine, and his 
move to the new residence in order to ready things at that 
location.  She acknowledges having been divorced from the 
veteran most recently in 1993, following which she and the 
veteran resided in Florida, and then in or about 1999, moved 
to Maine.  She further indicates that the veteran had listed 
her as next of kin with the local VA medical facility in 
Maine where he had received treatment.  The appellant reports 
having received a burial benefit from the Social Security 
Administration, as she had been responsible for paying the 
costs of his burial.  

In this case, however, the RO has not by means of an 
administrative decision or other determination considered 
whether the asserted relationship of the appellant and the 
veteran, subsequent to the November 1993 divorce, constitutes 
a valid common law marriage under the laws of Florida and/or 
Maine, nor has the question been addressed by the RO of 
whether a "deemed-valid" common law marriage may have 
existed.  See 38 U.S.C.A. §§ 101, 103(a), 1304, 1310 (West 
2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.54, 3.205 (2003); see 
also VAOPGCPREC 58-91; 56 Fed.Reg. 50151 (1991).  As part of 
this determination, the VA's Adjudication Procedure Manual, 
M21-1, Part IV, Chapter 12, provides guidelines for the 
adjudication of common law and "deemed valid" marriage 
entitlement.  In addition, where an issue arises as to 
whether a relationship should be recognized a "deemed-valid" 
marriage under 38 C.F.R. § 3.205(c), the appellant must be 
given the opportunity to submit a signed statement that he or 
she had no knowledge of an impediment to the marriage.  See 
Colon v. Brown, 9 Vet. App. 104, 107-8 (1996).  Therefore, 
clarification of the appellant's belief as to the legal 
status of her relationship with the veteran subsequent to 
November 1993 and prior to the veteran's death is required.

The provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) are 
likewise for application in this matter, and while the 
undersigned advised the appellant of the existence of the 
VCAA at the videoconference hearing occurring in April 2003, 
full VA compliance therewith is lacking.  PVA.  Further 
actions by the RO are therefore required so as to ensure that 
the revised notice and duty to assist provisions of the VCAA 
and its implementing regulations are satisfied.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issue of whether the 
appellant should be recognized as the 
surviving spouse of the veteran for the 
purpose of establishing her entitlement 
to any accrued benefit due and unpaid at 
the time of the veteran's death, as well 
as to DIC.  As part of such actions, the 
RO must advise the appellant of the 
information and evidence needed to 
substantiate her claim, notice in writing 
what evidence, if any, will be obtained 
by her and precisely what evidence, if 
any, will be retrieved by VA.  See 
Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The appellant must also be instructed as 
to her right to submit any argument or 
evidence in support of her claim, and in 
particular any evidence tending to 
indicate that she and the veteran had 
entered into a common law marriage 
subsequent to their November 1993 divorce 
in Florida.  Pursuant to Colon, and 38 
C.F.R. § 3.205(c), the RO should also 
afford the appellant an opportunity to 
submit a signed statement indicating 
whether or not she had knowledge that 
there was a legal impediment to a common 
law marriage between her and the veteran 
at any time prior to the veteran's death.  
She should further she should be asked 
whether during the veteran's lifetime she 
knew that neither Florida nor Maine 
recognized common law marriages. 

Notice must be provided to the appellant 
that she has one year to submit 
pertinent evidence needed to 
substantiate her claim.  The date of 
mailing begins the one-year period.  
Also, inform the appellant that the RO 
will hold the case in abeyance until the 
one-year period has elapsed, or until 
she waives in writing the remaining 
term.  Inform her that submitting 
additional evidence is insufficient to 
waive the one-year waiting period.  
Further, regardless whether the 
appellant submits additional evidence or 
argument in support of her claim, if she 
desires to expedite Board review of her 
claim, the appellant must personally and 
specifically waive in writing any 
remaining response time.  PVA.

2.  The RO should obtain for the file all 
pertinent records from the VA Medical 
Center in Togus, Maine, indicative of the 
veteran's legal relationship to the 
appellant, including forms compiled by 
him indicating that the appellant was his 
spouse or next of kin.  

3.  The RO should obtain from the Social 
Security Administration any records of 
the veteran indicative of his legal 
relationship to the appellant, including 
whether she was named as a spouse on any 
application for benefits or other 
document.

4.  Thereafter, the RO should then 
readjudicate the issue now before the 
Board, including initial consideration of 
the question whether the appellant may be 
recognized as having entered into a 
common law marriage or "deemed-valid" 
common law marriage to the veteran at any 
time subsequent to their divorce in 
November 1993.  If the determination 
remains adverse to the appellant, a 
supplemental statement of the case should 
be prepared and furnished to her and she 
should be afforded a reasonable period of 
time for a reply.  A complete statement 
of the law and regulations applicable to 
common law marriages and "deemed valid" 
common law marriages should be provided, 
and a full explanation of the reason(s) 
for the determination made should be set 
forth therein.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




